Mr. Justice Helm
delivered the opinion of the court:
The question of veracity between appellant and his brother on one hand, and appellee on the other, was submitted to a jury under instructions that were not excepted to by either party. The jury resolved the conflict of testimony in favor of appellee, and, *207under the circumstances, it is hardly necessary to say, this court would-not think of setting aside the verdict or the judgment entered thereon.
Moreover, were the matter submitted to us unembarrassed by the verdict, our finding would probably be the same. For, while in one or two particulars appellant and his brother contradict appellee, yet the latter is corroborated by a strong circumstance, viz., the promissory note sued on was given September 1, 1896, while the check upon which the receipt was indorsed was made on October 1,1896, a month later. It follows, therefore, that the two instruments could hardly have represented the same transaction.
There is no question about the genuineness of these instruments, or about the correctness of their dates. Nor is there any pretense that the- note was given in consideration of future advancements. Hence, the jury may very properly have concluded that appellee told the truth, and that the debt represented by the note existed at the date of its execution ; while the check given a month later represented a separate loan. Appellánt offered no sufficient explanation touching this check. Had appellee owed appellant $50.00, he would probably have paid the same by cancellation of the note instead of giving the check. Besides, it fairly appears from the record that the parties had a number of similar transactions, in which appellant was always the borrower and appellee always the lender.
The judgment must be affirmed. Affirmed.
Chibe 'Justice Steele and Mr. Justice Maxwell concur.